Title: To Thomas Jefferson from David Ross, 11 February 1781
From: Ross, David
To: Jefferson, Thomas



Sir
Arrowfield 11 February 1781.

I Have the honor of receiving your favour of the 8th. instant, and am greatly relieved to see so fair a prospect of an abundant supply of necessary Stores in the Spring.
I Shall be glad to know if you are Confined to any particular Warehouses and what Warehouses for the delivery of Mr. De francey’s Tobacco.
When tis convenient to furnish me with the necessary Estimates shall be glad to receive them.
The Enemy’s ships that entered Cape Fear River, landed about 500 troops who were join’d by a number of disaffected. By the  latest Accounts they had penetrated about 40 miles. Their aim apeared to be the magazine at Kingston from which place they were about 20 miles distant. This party is said to be under the Command of a Majr. Craig.
I am with great regard Sir Your most huml Servant,

David Ross

